NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          VERNICE LOCKHART JAMES,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2015-3120
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-3443-14-0870-I-1.
                ______________________

              Decided: February 29, 2016
               ______________________

   VERNICE LOCKHART JAMES, Columbia, SC, pro se.

    KATRINA LEDERER, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                 ______________________

  Before NEWMAN, DYK, and O’MALLEY, Circuit Judges.
NEWMAN, Circuit Judge.
2                                           JAMES   v. MSPB



     Vernice Lockhart James, a Senior Case Technician at
the Social Security Administration’s Office of Disability
Adjudication and Review (“ODAR”) appeals the decision of
the Merit Systems Protection Board (“MSPB” or “Board”)
affirming the ODAR’s action of non-selection. 1 We have
reviewed the issues, and now affirm the Board’s decision.
                      BACKGROUND
    While employed in her current position, Ms. James
applied for the position of Lead Legal Assistant. She was
not selected for the position, she states due to harmful
procedural error and defamation. She filed a grievance
with her union; the grievance was unsuccessful. She then
appealed to the MSPB.
    The administrative judge advised Ms. James that
non-selection is not an actionable adverse action, with
limited exceptions such as non-selection in retaliation for
whistleblowing. Ms. James responded that her non-
selection was due to her whistleblowing activity involving
the allegedly fraudulent use of Vocational Experts in
agency disability hearings. The full Board then ruled that
Ms. James had not complied with the required adminis-
trative step whereby whistleblowing complaints must first
be taken to the Office of Special Counsel. Ms. James had
meanwhile filed a complaint with the Office of Special
Counsel, including allegations of non-selection for a
program called the GEAR Program and for a position as
an equal employment opportunity counselor. The OSC
had not completed its investigation at the time of Ms.
James appeal to the full Board. Ms. James also sent the
full Board various additional materials that had been
provided to the OSC, but the Board refused them as
untimely and insufficient to warrant a different outcome.



    1  James v. Social Security Administration, M.S.P.B.
No. AT-3443-14-0870-I-1 (February 11, 2015).
JAMES   v. MSPB                                         3



                       DISCUSSION
     Although the parties dispute the timeliness and com-
pleteness of various submissions, appeal of non-selection
is not available unless the non-selection was due to whis-
tleblowing and the requirements for whistleblower review
are met. Ms. James states that the MSPB erred in hold-
ing that it could not review her non-selection, for she
provided sufficient information to the MSPB to show
whistleblowing and retaliation, including some new
evidence. However, the Board states, and Ms. James
apparently agrees, that the OSC had not completed its
inquiry at the time that Ms. James proceeded at the
MSPB. On this basis, the Board correctly dismissed this
appeal as premature, a ground that the Board called “lack
of jurisdiction.”
    The MSPB also states that Ms. James filed a griev-
ance with her union regarding her non-selection, and that
this precludes her from also bringing a whistleblowing
claim on the same action, see 5 U.S.C. § 7121(d); §
7121(G)(2). Ms. James does not respond to this position.
   The decision of the Merit Systems Protection Board is
                      AFFIRMED.
   No costs.